Citation Nr: 1413055	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  11-12 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to special monthly compensation (SMC) for the loss of use of a creative organ.


REPRESENTATION

Veteran represented by:	Katrina J. Eagle, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel


INTRODUCTION

The Veteran had active military service from January 1968 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In connection with his appeal, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge in March 2013.  A transcript of the hearing has been associated with the record on appeal.  At such time, the Veteran submitted additional evidence with a waiver of RO consideration.  38 C.F.R. 
§ 20.1304(c) (2013).  Therefore, the Board may properly consider such newly received evidence.

The Board notes that, in addition to the paper claims file, the Veteran has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA  reveals that, with the exception of the transcript of the March 2013 Board hearing, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  


FINDINGS OF FACT

1.  The Veteran was diagnosed with prostate cancer in 2007; as the circumstances of his service at the Takhli Royal Thai Air Force Base in Thailand brought him near the air base perimeter, herbicide exposure is conceded on a facts-found basis.

2.  The residuals of the Veteran's prostate cancer include the loss of use of a creative organ.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for prostate cancer have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2. The criteria for entitlement to SMC based on loss of use of a creative organ have been met.  38 U.S.C.A. §§ 1114(k), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.350(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to grant service connection for prostate cancer and entitlement to SMC based on loss of use of a creative organ constitute complete grants of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.

The Veteran contends that he developed prostate cancer after service due to exposure to herbicides while serving on the Takhli Royal Thai Air Force Base in Thailand.  The Veteran further contends that the residuals of the prostate cancer include erectile dysfunction, leading to loss of use of a creative organ.  Based on the evidence of record, the Board finds that entitlement to the benefits sought on appeal is warranted.  Although the Veteran has argued more than one theory of entitlement, the Board will focus on the basis of the grants.

Regarding entitlement to service connection for prostate cancer, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

VA regulations also provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam from January 9, 1962 and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  Based on presumed exposure to herbicides, presumptive service connection is provided for certain diseases, to include prostate cancer.  See 38 C.F.R. § 3.309.

Here, there is no evidence that the Veteran served in the Republic of Vietnam.  The Veteran instead asserts that he was exposed to herbicides while supporting the conflict in Vietnam at the Takhli Royal Thai Air Force Base in Thailand.  The evidence of record documents that the Veteran served at such base from March 1969 to March 1970.  VA's Compensation Service has determined that special consideration of herbicide exposure on a factual basis should be extended to Veterans whose duties placed them on or near the perimeters of Thailand military bases.  As specifically relevant to the basis of the grant of this appeal, if a Veteran served during the Vietnam Era at the Takhli Royal Thai Air Force Base near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence, VA has provided that herbicide exposure should be conceded on a direct/facts-found basis.  See M21-1MR IV.ii.2.C.10.q.

VA provides SMC if a Veteran, as a result of service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs.  38 U.S.C.A. § 1114(k).  In relevant part, entitlement to SMC on this basis is warranted when a biopsy, recommended by a board including a genitourologist and accepted by the Veteran, establishes the absence of spermatozoa.  38 C.F.R. § 3.350(a)(1)(i).  Entitlement to SMC based on loss of use of a creative organ can also be granted based on erectile dysfunction. 

Here, the evidence clearly shows current disabilities of prostate cancer and erectile dysfunction.  Specifically, in a September 2008 VA examination, the examiner noted that Veteran had prostate cancer, with an onset date of March 2007.  Although the examiner reported that erectile dysfunction pre-dated the onset of prostate cancer and noted that the disability was vascular in etiology, the examiner also reported that ejaculate decreased since radiation therapy for the prostate cancer in 2007.  In finding that the Veteran did not have normal ejaculation, the examiner found that the cause was likely due to prostate cancer or its treatment.  Further, in the comments at the end of the report, the examiner found that the Veteran was unlikely able to procreate due to the erectile dysfunction and that he had residual erectile dysfunction following radiation therapy for prostate cancer.

In statements of records and in the Veteran's testimony before the Board, the Veteran detailed how his service at the Takhli base brought him near the perimeter frequently.  The Veteran's military occupational specialty (MOS) was a Jet Engine Mechanic.  He credibly testified that the flight line was near the perimeter and, in performing his duties, he would be near the planes as they landed near the perimeter.  Further, during downtime, he noted that he would jog the perimeter and talk to the guards at the perimeter.  In support of his testimony, he submitted photos from him personal photo album showing him near a guard post and holding a guard's M16.  In these photos, a guard post is visible as is the loss of vegetation at what appears to be the base's perimeter.  On this evidence, the Board concedes herbicide exposure on a facts-found basis and consistent with the policy outlined in M21-1MR IV.ii.2.C.10.q.

Based on clear evidence that the Veteran was medically diagnosed with the prostate cancer and the conceded exposure to herbicide agents, presumptive service connection for such disability is warranted.  38 C.F.R. §§ 3.303, 3.307, 3.309.  

In the September 2008 VA examination, the examiner provided some conflicting evidence regarding the etiology of the Veteran's erectile dysfunction.  Reading the report as a whole, however, and resolving all doubt in the Veteran's favor, in light of the grant of entitlement to service connection for prostate cancer, the Board also finds that entitlement to SMC for erectile dysfunction as a residual of such cancer is also warranted.  See 38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a). 

ORDER

Service connection for prostate cancer is granted.

SMC based on loss of use of a creative organ is granted.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


